—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him upon a jury verdict of two counts of burglary in the first degree (Penal Law § 140.30 [2], [3]) and one count of robbery in the first degree (Penal Law § 160.15 [3]). We reject the contention of defendant that he was deprived of a fair trial based on errors made by the court interpreters in the translation of trial testimony. Defendant has not shown that he was prejudiced by those errors and, in any event, the jury was properly informed of the correct translations'. Thus, it cannot be said that defendant was thereby deprived of a fair trial (see, People v Restivo, 226 AD2d 1106, 1107, lv denied 88 NY2d 883; People v Rivera, 199 AD2d 288, lv denied 83 NY2d 809). Contrary to defendant’s further contention, Supreme Court’s alibi charge was proper (see, People v Victor, 62 NY2d 374, 377-378). The prosecutor engaged in misconduct when he questioned a prosecution witness about his religious affiliation and made reference to that religious affiliation during summation (see, People v Wood, 66 NY2d 374, 378-380). While we strongly condemn that misconduct, it does not warrant reversal in this case (see, People v Mercado, 188 AD2d 941, 944). (Appeal from Judgment of Supreme Court, Monroe County, Mark, J. — Burglary, 1st Degree.) Present — Pigott, Jr., P. J., Pine, Wisner, Scudder and Burns, JJ.